        Case 1:07-cr-01121-PAE Document 17 Filed 05/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                               X
Hoa Duc Nguyen,                                             07 Cr. 1121 (PAE)
                                                            16 Civ. 4791 (PAE)
                                 Petitioner,
                    v.
United States of America,
                                 Respondent.
                                               X

                             NOTICE OF DISMISSAL


   Please take notice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), that this action, 16

Civ. 4791, filed under 28 U.S.C. § 2255, is hereby voluntarily dismissed by

Petitioner in its entirety. Undersigned counsel has spoken with Mr. Nguyen who

authorized the dismissal of this action.

                                      ectfully s bmit



                                 David Patton
                                 Federal Defenders of New York, Inc.
                                 52 Duane Street, 10th Floor
                                 New York, New York 10007
                                 (212) 417-8738
                                 Counsel for Petitioner
